MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                  FILED
      regarded as precedent or cited before any                         Mar 15 2018, 10:02 am
      court except for the purpose of establishing
                                                                             CLERK
      the defense of res judicata, collateral                            Indiana Supreme Court
                                                                            Court of Appeals
      estoppel, or the law of the case.                                       and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Justin R. Wall                                          Curtis T. Hill, Jr.
      Wall Legal Services                                     Attorney General of Indiana
      Huntington, Indiana
                                                              J.T. Whitehead
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Jeffery Jenkins,                                        March 15, 2018
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              85A02-1708-CR-1882
              v.                                              Appeal from the Wabash Circuit
                                                              Court
      State of Indiana,                                       The Honorable Robert R.
      Appellee-Plaintiff.                                     McCallen, III, Judge
                                                              Trial Court Cause No.
                                                              85C01-9809-CF-93



      Barnes, Judge.


                                             Case Summary
[1]   Jeffrey Jenkins appeals his conviction for Class C felony forgery. We affirm.

      Court of Appeals of Indiana | Memorandum Decision 85A02-1708-CR-1882| March 15, 2018       Page 1 of 4
                                                     Issue
[2]   Jenkins raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                    Facts
[3]   In 1998, Jenkins applied for township assistance with Noble Township in

      Wabash County. Wendy Lengel (now Wendy Bowling) gave Jenkins a

      voucher for $25.00 in groceries at LoBill Foods. Katie Tiffany (now Katie

      VanFleet) drove Jenkins to LoBill Foods and saw Jenkins use the voucher,

      which had been altered to read $125.00, to purchase groceries. The State

      charged Jenkins with Class C felony forgery, but he was not arrested until 2016.

      After a bench trial, the trial court found Jenkins guilty as charged and sentenced

      him to two years suspended to probation. Jenkins now appeals.


                                                  Analysis
[4]   Jenkins argues that the evidence is insufficient to sustain his conviction. When

      reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[5]   At the time of Jenkins’s offense, the forgery statute provided:
      Court of Appeals of Indiana | Memorandum Decision 85A02-1708-CR-1882| March 15, 2018   Page 2 of 4
              A person who, with intent to defraud, makes or utters a written
              instrument in such a manner that it purports to have been made:


              (1) by another person;


              (2) at another time;


              (3) with different provisions; or


              (4) by authority of one who did not give authority;


              commits forgery, a Class C felony.


      Ind. Code § 35-43-5-2.


[6]   Jenkins’s main argument is that State’s Exhibit 1, which contained a duplicate

      of the original voucher and the altered voucher, was never admitted at the trial.

      However, in the judgment of conviction, the trial court noted: “State’s Exhibit 1

      was conditionally admitted and taken under advisement at the conclusion of the

      evidence. The Court now confirms that State’s Exhibit 1 is admitted and has

      been considered, without condition.” Appellant’s App. Vol. II p. 23.

      Consequently, Jenkins’s argument fails.


[7]   The State presented evidence through the testimony of Wendy Lengel, the

      testimony of Kathy Tiffany, and State’s Exhibit 1 that Jenkins obtained a

      voucher from Lengel for $25.00 of food assistance and used the voucher, which

      was altered to read $125.00, to purchase groceries. To the extent that Jenkins

      suggests that he was not the person who altered or used the voucher, we note

      Court of Appeals of Indiana | Memorandum Decision 85A02-1708-CR-1882| March 15, 2018   Page 3 of 4
      that the $25.00 voucher was issued to Jenkins and that Kathy Tiffany identified

      the defendant as the person who used the altered voucher. His argument is

      merely a request that we reweigh the evidence, which we cannot do. The State

      presented sufficient evidence to demonstrate that Jenkins committed Class C

      felony forgery.


                                               Conclusion
[8]   The evidence is sufficient to sustain Jenkins’s conviction. We affirm.


[9]   Affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 85A02-1708-CR-1882| March 15, 2018   Page 4 of 4